                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM LOFTUS, et al.,                          Case No. 19-cv-01608-RS (KAW)
                                   8                    Plaintiffs,
                                                                                          ORDER REGARDING DISCOVERY
                                   9              v.                                      LETTERS
                                  10     SUNRUN INC., et al.,                             Re: Dkt. No. 75, 76
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs filed the instant case against Defendants Sunrun Inc. and Media Mix 365, LLC
                                  14   (“Media Mix”), alleging that Defendants had violated the Telephone Consumer Protection Act
                                  15   (“TCPA”) through its unsolicited telemarketing. (First Amended Compl. (“FAC”) ¶ 1.) Plaintiffs
                                  16   also allege that Defendants violated the California Invasion of Privacy Act (“CIPA”) by recording
                                  17   cellular communications without consent. (Id.) Defendant Media Mix is now in default. (Dkt.
                                  18   No. 63.)
                                  19          On September 10, 2019, Plaintiffs filed a motion for a temporary restraining order
                                  20   requiring Defendant Media Mix to provide discovery responses to Plaintiffs’ requests for
                                  21   production (“RFPs”) and interrogatories. (Dkt. No. 64.) In support, Plaintiffs explained
                                  22   Defendant Media Mix “claims that it has ceased all operations and cannot continue to operate as a
                                  23   business.) (Id. at 1 (internal quotation and emphasis omitted).) On September 11, 2019, the
                                  24   presiding judge denied the motion for a temporary restraining order and referred the discovery
                                  25   dispute to the undersigned. (Dkt. No. 66.)
                                  26          On September 23, 2019, Plaintiffs filed a request for a telephonic discovery conference
                                  27   regarding Defendant Media Mix’s failure to provide discovery. (Dkt. No. 72.) The Court denied
                                  28   the motion, explaining that because Defendant Media Mix is in default and its counsel had moved
                                   1   to withdraw,1 “a telephonic discovery conference does not appear to be productive as Defendant

                                   2   Media Mix cannot meaningfully participate.” (Dkt. No. 73 at 1-2.) The Court ordered Plaintiffs

                                   3   to instead file a discovery letter. (Id. at 2.)

                                   4           On September 27, 2019, Plaintiffs filed a discovery letter seeking Defendant Media Mix’s

                                   5   responses to Plaintiffs’ RFPs and interrogatories. (Dkt. No. 75.) On October 2, 2019, Plaintiffs

                                   6   filed an amended discovery letter, correcting a typo. (Discovery Letter, Dkt. No. 76.)

                                   7           Having reviewed the discovery letters, the Court GRANTS Plaintiffs’ request for

                                   8   discovery. In general, Rule 26(d) provides that “[a] party may not seek discovery from any source

                                   9   before the parties have conferred as required by Rule 26(f), except . . . when authorized by these

                                  10   rules, by stipulation, or by court order.” In deciding whether to allow early discovery, courts

                                  11   apply a good cause standard. Twitch Interactive, Inc. v. Johnston, Case No. 16-cv-3404-BLF,

                                  12   2017 U.S. Dist. LEXIS 44863, at *5 (N.D. Cal. Mar. 27, 2017); Semitool, Inc. v. Tokyo Electron
Northern District of California
 United States District Court




                                  13   Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002). Courts have found good cause “where a

                                  14   defendant has failed to appear, resulting in the entry of default against the defendant . . . .” Twitch

                                  15   Interactive, Inc., 2017 U.S. Dist. LEXIS 44863, at *5. Thus, in Twitch Interactive, Inc., the

                                  16   district court permitted early discovery on the defaulting defendants and third-party entities,

                                  17   explaining that the “proposed areas of discovery are related to the scope of the [defendants’]

                                  18   alleged unlawful activities and the revenue generated by those activities.” Id. at *8. Such

                                  19   discovery was “reasonably calculated to lead to evidence in support of a motion for default

                                  20   judgment and a request for damages.” Id. Moreover, the district court acknowledged that the

                                  21   plaintiff “cannot conduct traditional discovery as the [defendants] refused to participate in this

                                  22   action.” Id.

                                  23           Here, Defendant Media Mix likewise has defaulted, and its counsel has withdrawn. (See

                                  24   Dkt. No. 82.) Thus, absent relief from the court, Plaintiffs will be unable to obtain discovery from

                                  25   Defendant Media Mix. The inability to obtain discovery will not only affect Plaintiffs’ case

                                  26   against Defendant Media Mix, but their case against Defendant Sunrun, as Plaintiffs allege that

                                  27

                                  28
                                       1
                                        On October 11, 2019, the presiding judge permitted Defendant Media Mix’s counsel to
                                       withdraw. (Dkt. No. 82.)
                                                                                     2
                                   1   Defendant Media Mix made illegal telemarketing calls to Plaintiffs on Defendant Sunrun’s behalf.

                                   2   (FAC ¶ 90.) To not allow discovery of Defendant Media Mix will therefore also affect Plaintiffs’

                                   3   case against Defendant Sunrun, as Defendant Media Mix may have relevant information

                                   4   pertaining to its co-defendant.

                                   5          Having reviewed the proposed discovery requests, the Court finds that the discovery is

                                   6   tailored to the facts of the case and causes of action, including identifying the prospective class,

                                   7   establishing the number of TCPA violations, and determining Defendant Sunrun’s liability for the

                                   8   telemarketing at issue. Thus, the Court GRANTS Plaintiffs’ request and ORDERS Defendant

                                   9   Media Mix to respond to Plaintiffs’ discovery within 30 days of the date of this order, with the

                                  10   below additional requirements for RFP Nos. 45 and 46.

                                  11          RFP Nos. 45 and 46 seek expert reports and unredacted papers filed by any party in any

                                  12   TCPA case in which Defendant Media Mix was a party. To the extent such requests seek the
Northern District of California
 United States District Court




                                  13   confidential information of third parties, Defendant Media Mix shall identify for Plaintiffs any

                                  14   documents that contain confidential information. Plaintiffs shall then meet and confer with the

                                  15   third parties to determine whether the information can be produced. If Plaintiffs and third parties

                                  16   are unable to come to an agreement, the third parties shall file a motion for a protective order

                                  17   within 30 days of the meet and confer. Plaintiffs shall provide a copy of this order to the third

                                  18   parties during the meet and confer process.

                                  19          IT IS SO ORDERED.

                                  20   Dated: October 16, 2019
                                                                                              __________________________________
                                  21                                                          KANDIS A. WESTMORE
                                  22                                                          United States Magistrate Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
